          Case 2:21-cv-00441-APG-VCF Document 16 Filed 04/15/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MILTON AL STEWART, Acting Secretary                     Case No.: 2:21-cv-00441-APG-VCF
   of Labor, United States Department of Labor,
 4                                                      Order Directing Response to Motion for
          Plaintiff                                            Preliminary Injunction
 5
   v.
 6
   AHERN RENTALS, INC.,
 7
          Defendant
 8

 9         The plaintiff filed a motion for preliminary injunction. ECF No. 2. The motion was

10 served on the defendant along with the complaint on March 18, 2021. ECF No. 8 at 2. The

11 defendant filed an answer to the complaint but did not file a response to the motion for

12 preliminary injunction. Out of an abundance of caution, I will extend the deadline for the

13 defendant to file a response.

14         I THEREFORE ORDER that the defendant shall file a response to the motion for

15 preliminary injunction, if it has any, by April 23, 2021. The plaintiff may file a reply within

16 seven days of the response. See Local Rule 7-2(b).

17         DATED this 15th day of April, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
